Citation Nr: 1705513	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  01-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2008, the Veteran was afforded a Board hearing before a Veterans Law Judge who retired prior to the promulgation of a decision in this appeal.  The Veteran declined the option to testify before another Veterans Law Judge.  See March 2012 Statement of Veteran.

In a May 2012 decision, the Board denied the Veteran's claims for service connection for bilateral hip disability (the issue of service connection for a left hip disability was reopened in an undisturbed November 2008 Board decision). Thereafter, the Veteran requested the prior decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The May 2012 decision was vacated in a June 2014 Board order.

In March 2015, the Veteran testified before a Veterans Law Judge at the RO in Houston.  A transcript of that proceeding is of record.  However, again, the Veterans Law Judge who conducted the March 2015 hearing retired prior to the promulgation of a decision in this appeal.  By a letter dated January 2017, the Board informed the Veteran of his right to appear at a new Board hearing, but stated that if the Veteran did not reply, it would be assumed that he did not desire a new Board hearing.  The Veteran has not responded to the January 2017 letter.  In any event, the Board is granting the benefits sought in the claims remaining on appeal, so there is no prejudice in issuing a decision at this time.

In July 2015, the Board dismissed the Veteran's claim of entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD) and remanded the claims for service connection for left and right hip disabilities.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's right hip osteoarthritis and arthralgia is related to service.

2.  The evidence is in relative equipoise as to whether the Veteran's left hip osteoarthritis and arthralgia is related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for right hip ostearthritis are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left hip ostearthritis are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issues decided herein, further discussion of the VCAA is not necessary at this time.



Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has been diagnosed with osteoarthritis of the bilateral hips.  See November 2015 VA Examination Report.

In service, a December 1969 service treatment record noted left hip pain for three weeks after a fall.  The Veteran reported pain while bending over.  Another December 1969 service treatment record noted that the Veteran received diathermy on his left hip for seven days and pain and stiffness were noted.

Regarding nexus, a May 2002 VA examiner, who diagnosed bilateral degenerative arthritis, stated that "[a] careful review of this Veteran's service medical records failed to demonstrate any obvious attention directed toward the hips."  The examiner did not offer an explicit opinion as to the etiology of the Veteran's hip disabilities.  In any event, the statement offered by that examiner is factually incorrect.  As discussed above, service treatment records do reveal hip pain related to an in-service fall and treatment of at least the left hip by diathermy.  As such, the May 2002 VA examiner's statement is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").

A September 2003 VA examination report revealed minimal degenerative changes of the hips, but the examiner offered no opinion as whether such was related to the Veteran's service.

An August 2009 VA examiner concluded that examination of the hip was normal, offered no hip diagnoses, and made no opinion as to the etiology of any diagnosed hip disability.  In a November 2011 addendum, the examiner explained that the Veteran's hip pain emanated from his service-connected low back disability, had already been service-connected (as bilateral lower extremity radiculopathy), and the Veteran did not have any arthritis in the hips, although he may develop such in the future.

An opinion of Dr. J.S., M.D., dated March 2010, is of record.  Dr. J.S. stated that he has treated the Veteran for some time.  It was noted that X-rays showed bilateral degenerative arthritis and arthralgia was noted.  Dr. J.S. stated that given the Veteran's history and the fact that the Veteran fell off an aircraft and landed on his right hip during service, the Veteran's hip disabilities arose from his service-related job activities during his 26-year period of active service.

The Veteran was afforded a VA examination in October 2015.  There, after diagnosing bilateral hip osteoarthritis, the examiner concluded that hip disabilities were less likely than not related to service.  As rationale, the examiner noted left hip pain due to a fall in service, but stated that service treatment records were silent for any hip pathology.  Further, the examiner stated that the Veteran did not complain of hip pain at separation.  The examiner stated that all VA examinations and the opinion of Dr. J.S. were reviewed.  The examiner stated that because there was no hip abnormality noted on an August 2009 MRI, hip pain at past examinations was likely due to already service-connected radiculopathy.  Moreover, the examiner stated that osteoarthritis is most often a chronic process from "wear and tear" and part of the normal aging process.

Essentially, the examiner's opinion, in part, is based on the conclusion that the Veteran's hip pain is the result of already service-connected radiculopathy that emanates from his low back disability.  As support for that contention, the examiner stated that an August 2009 MRI revealed no hip abnormalities.  However, prior to that examination, the May 2002 VA examiner diagnosed degenerative arthritis of both hips and the October 2003 VA examiner noted degenerative changes, albeit minimal degenerative changes.  Thus, the examiner's statement that the Veteran did not have arthritis prior to 2009 is simply inconsistent with the record.  Further, it is unclear why a lack of a showing of arthritis or degenerative changes prior to 2009 is determinative.  It seems apparent that the Veteran could have some sort of arthritis in addition to his already service-connected radiculopathy and that arthritis or degenerative changes could be related to the Veteran's in-service job duties or in-service fall.  Indeed, the examiner stated that osteoarthritis occurs due to "wear and tear."  However, the examiner makes no mention of the Veteran's 26-year period of active service and Dr. J.S.'s statement that in-service job duties led to the Veteran's hip disabilities.  For all of those reasons, the Board finds the October 2015 VA examiner's opinion not probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the probative value of evidence).

The Board concludes that the evidence is in at least equipoise as to whether bilateral osteoarthritis and arthralgia are related to service.  Dr. J.S.'s opinion, while having only a minimal supporting rationale, is not countered by any probative opinion.  Indeed, as discussed above, for various reasons, the VA examiners' opinions are not adequate.  In this instance, the elements of service connection are present.  Most pertinent, Dr. J.S. has provided a nexus opinion with some supporting rationale. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  As such, remand is not appropriate as the evidence already of record is sufficient for the Board to award service connection.  See 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination")

The evidence is thus at least evenly balanced as to whether the Veteran has met the criteria for service connection for bilateral hip osteoarthritis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hip osteoarthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left hip osteoarthritis and arthralgia is granted.

Service connection for right hip osteoarthritis and arthralgia is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


